UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 6, 2011 THE GRAYSTONE COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-54254 (Commission File No.) 27-3051592 (IRS Employer Identification No.) 380 Lexington Ave, 17th Floor New York, New York 10138 (Address of principal executive offices, including ZIP code) (917) 310-0077 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Section 8. Other Events Item 8.01 Other Events The Company closed on acquiring its initial mining concession in Peru on June 1, 2011.The property consists of 400 hectares (approximately 1,000 acres).The Company has retain an geologist to do a mapping survey of the property.The Company has begun moving equipment on the site to begin producing gold.The Company expects to begin extracting gold beginning July 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Graystone Company, Inc. Dated: June 6, 2011 By: /s/Joseph Mezey Name:Joseph Mezey Title:Vice-President/COO
